Citation Nr: 1119562	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, claimed as secondary to service-connected lumbar paravertebral myositis or as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
2.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a psychiatric disorder, to include depression, claimed as secondary to service-connected lumbar paravertebral myositis or as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for sleep disturbances, claimed as secondary to service-connected lumbar paravertebral myositis or as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for headaches, to include to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
6.  Entitlement to service connection for a disability manifested by hyperlipidemia/hypercholesterolemia.

7.  Entitlement to service connection for hypothyroidism, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for Epstein-Barr virus, to include as to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or secondary to such disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from September 1979 to August 1982, and from January to July 1991.  In addition, the Veteran had lengthy reserve component service which ended with a disability retirement in 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in December 2007 and in September 2009 by the Department of Veterans Affairs (VA) San Juan Regional Office (RO) of the Department of Veterans Affairs (VA).
The Veteran requested a videoconference Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in February 2011.  

The claims of service connection for restless leg syndrome, chronic fatigue syndrome, a psychiatric disorder, to include depression, sleep disturbances, headaches, hypothyroidism, and Epstein-Barr virus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Elevated cholesterol and lipid levels identified on laboratory examination of the Veteran's blood do not constitute a disease or disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia or hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

While post-service treatment records indicate that the Veteran has been diagnosed with hyperlipidemia for several years, including VA treatment notes and laboratory findings dated from 2005 to the present, the medical evidence establishes that the Veteran does have abnormal lipid levels.  

Under the statutory provisions governing Veteran's benefits, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term "disability" should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

Despite the diagnosis of hyperlipidemia, it is, in this case, a laboratory finding.  There is no medical evidence that any symptom of abnormal lipid levels or high cholesterol is manifested, other than the laboratory examination results.  The Veteran has not identified any impairment of industrial capacity, nor does the evidence establish that any industrial impairment due to high cholesterol is present.  The Veteran's abnormal lipid levels and high cholesterol (hypercholesterolemia) do not constitute a disability for which service connection can be granted.  

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Since the Veteran's claim is being denied as a matter of law, the duty- to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 (June 23, 2004).



ORDER

The claim for service connection for hyperlipidemia/hypercholesterolemia is denied.


REMAND

The Veteran contends that he has a psychiatric disorder which is the result of his service in the Persian Gulf.  The examiner who conducted an April 2010 VA psychiatric examination discussed the Veteran's service stressors, but did not provide an opinion as to whether a current psychiatric disorder was linked to the Veteran's service.  

The Board notes that, during the April 2010 VA examination, the Veteran reported that he was assigned to transport, identify, and guard prisoners of war.  It is not clear whether this report of military duties in the Persian Gulf is consistent with the Veteran's descript of his duties at the time he incurred a wrist fracture while inspecting a track vehicle in the Persian Gulf.  That report is already of record.  The Veteran also reported seeing a Scud missile strike which killed several service members.  

The Veteran's service treatment records appear to be incomplete, including both reserve component records and active service records.  Personnel records which might reflect the Veteran's military occupations assignments and assigned locations are not of record.  Additional records should be sought.  Then, the Veteran should be afforded another VA psychiatric examination, and the examiner should e asked to provide a specific opinion as to the likelihood of a relationship between the Veteran's service and a current psychiatric disorder.  The Veteran also contends that his depression may be due to or aggravated by his service-connected disabilities.  Opinion as to this contention should also be obtained.  

The Board notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board also notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in- service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity," if consistent with the circumstances of the Veteran's service.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of a psychiatric disorder and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran contends that restless leg syndrome and sleep disturbances may be secondary to his service-connected lumbar disabilities.  The Veteran should be afforded VA examination with respect to this contention.

The Veteran contends that his chronic fatigue syndrome, headaches, hypothyroidism, and Epstein-Barr virus are due to Persian Gulf service or may be presumed related to that service under the provisions applicable to Veterans of that conflict.  Medical opinion as to the Veteran's contentions is required.  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness which warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's reserve service records, including the reports of periodic examinations from 1991 to March 2000 from the Adjutant General of the Puerto Rico National Guard.  Request personnel records.  Ask for any service treatment records or personnel records related to the Veteran's active service that may be filed with the National Guard records.  

2.  After the instructions in paragraph #1 are completed to the extent possible, if additional medical and personnel records of the Veteran's 1991 active service are not obtained from the Puerto Rico National Guard as part of the Veteran's National Guard records, request that the National Personnel Records Center, or any other records storage facility that may have the records, search for service treatment records and/or personnel records for the Veteran.

3.  After obtaining all available service treatment records and personnel records, and conducting any other development necessary to determine where the Veteran's unit was located, the RO should determine whether the Veteran was stationed in a location which was hit by or subject to Scud missile strikes.  This information should be summarized and provided to the examiner who conducts psychiatric examination.

4.  Request that the Veteran identify any records of treatment by a private (non-VA) provider from July 1991 to the present if those non-VA records have not yet been associated with the claims files.    

5.  Obtain complete VA outpatient treatment records from September 2009 to the present.  

6.  After the directions in paragraphs #1 through #5 above have been completed to the extent possible, the Veteran should be scheduled for VA psychiatric examination as necessary to determine the etiology of a current psychiatric disorder.  The claims folder must be made available to each examiner in conjunction with each examination.  The examiner should review the records of the Veteran's active service, the records of his reserve service from July 1991, and records of VA and private treatment from July 1991 to the present, including the report of March 2000 separation from reserve service noting a history of depression.  The examiner should be provided with personnel records, if obtained, from the Veteran's 1991 period of active service, the report of May 1991 wrist injury, and the Veteran's statements regarding stressors, as well as the Veteran's 1991 report that he was stationed at a location hit by a Scud missile while he was there.   

The examiner who provides psychiatric examination should address the following:
      (a) What diagnosis/es should be assigned for the Veteran's current psychiatric disorders?  
      (b) Is it at least as likely as not (50 percent or greater probability), or it is less than likely, that a current psychiatric disorder was either first manifested during the Veteran's active service, or, was aggravated during the Veteran's active service, or, has been chronic and continuous since the Veteran's active service, or, is a result of the Veteran's active service or any incident thereof?  
      (c) If the Veteran did not incur a psychiatric disorder in service or as a result of service, please discuss the etiology of his current psychiatric disorder(s).
      (d) If the Veteran has a diagnosed psychiatric disorder, please provide an opinion as to whether it at least as likely as not (50 percent or greater probability), or it is less than likely, that the Veteran manifests another claimed disorder, such as restless less syndrome, sleep disturbances, or headaches, as a result of a diagnosed psychiatric disorder.  

7.  After the directions in paragraphs #1, #2, #4, and #5 above have been completed to the extent possible, the Veteran should be scheduled for VA neurologic, orthopedic, rheumatology, infectious disease, or endocrinology examinations as necessary to determine the nature, etiology, and onset of restless leg syndrome, chronic fatigue syndrome, sleep disturbances, headaches, hypothyroidism, and Epstein-Barr virus.  If additional examinations by examiners in other specialties are required to determine the etiology of a claimed disorder or symptom, the additional examination(s) should be provided.  Each examiner must be provided with a list of the Veteran's service-connected disabilities.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  The claims folder must be made available to each examiner in conjunction with each examination.  Each examiner should review the records of the Veteran's active service, the records of reserve service from July 1991 to March 2000 following the Veteran's second period of active service, and records of VA and private treatment from July 1991 to the present.  

(i) The examiner who provides examination as to restless leg syndrome and sleep disturbances should address the following:
      (a) Is it appropriate to assign a diagnosis of restless leg syndrome?  What diagnosis is appropriate for the Veteran's sleep disturbances other than restless leg syndrome, if that diagnosis is assigned?  
      (b) For the diagnosis of restless leg syndrome, if assigned, and any diagnosis manifested by sleep disturbances, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the diagnosed disorder is causally or etiologically due to a service-connected lumbar disability, or is a manifestation of a medically unexplained multisymptom illness, to include fibromyalgia or chronic fatigue syndrome?  
      (c) If a diagnosis of restless leg syndrome or a sleep disturbance is assigned, but it is the examiner's opinion that such diagnosed disorder is not etiologically related to a service-connected disability, to include a lumbar disability, and is not likely related to a medically unexplained multisymptom illness, the examiner is asked to provide an opinion as to the likely etiology of the restless leg syndrome or sleep disturbances.

In answering each question, the examiner must comment on the Veteran's lay statements as to onset, chronicity, and continuity of symptoms.  

(ii)  The examiner(s) who provides examination as to the etiology and onset of chronic fatigue syndrome and Epstein-Barr virus, to include examination by an infectious disease specialist, should address the following:
      (a) Is a diagnosis of chronic fatigue syndrome appropriate?  Is a diagnosis of Epstein-Bass virus infection appropriate?  Are the claimed disorders separate disorders medically?
      (b) Does the Veteran's chronic fatigue meet the criteria in 38 C.F.R. § 3.317 for a chronic multisymptom illness
      (c) Is it at least as likely as not (a 50 percent likelihood, or greater likelihood) that Epstein-Barr virus infection was incurred during the Veteran's active service in 1991?  If it is the examiner's opinion that Epstein-Barr virus infection was not incurred during the Veteran's 1991 active service, please explain the likely etiology of the current diagnosis of Epstein-Barr virus infection and provide an opinion as to the likely exposure to the virus and the onset of the infection.  
      (d) If a diagnosis of chronic fatigue syndrome is appropriate, is that disorder attributable to an etiology other than the Veteran's active service in the Persian Gulf, such as a supervening event?  
      
In answering each question, the examiner must comment on the Veteran's lay statements as to onset, chronicity, and continuity of symptoms.  
      
(iii)  The examiner who provides examination for the Veteran's claimed headache disorder should address the following:
      (a) What diagnosis/es should be assigned for the Veteran's current complaints of headaches?  Are the Veteran's complaints of headaches attributable to a know diagnosis?
      (b) If the Veteran's headaches are not attributable to a known diagnosis, provide an opinion as to whether it at least as likely as not (50 percent or greater probability), or it is less than likely, that a current headache disorder or a disorder manifested by headaches was either first manifested during the Veteran's active service, or, was aggravated during the Veteran's active service, or, has been chronic and continuous since the Veteran's active service, or, is a result of the Veteran's active service or any incident thereof?  
      (c) If the Veteran did not incur a headache disorder in service or as a result of service, and the Veteran's complaints of headache have not been attributed to a diagnosed medical disorder, please discuss the nature, etiology, and onset of his current complaints of headaches.
      
In answering each question, the examiner must comment on the Veteran's lay statements as to onset, chronicity, and continuity of symptoms.  

(iv)  The examiner who provides examination for the Veteran's claimed hypothyroidism should address the following:
      (a) Is a diagnosis of hypothyroidism appropriate?  
      (b) If the Veteran has hypothyroidism, is it at least as likely as not (50 percent or greater probability), or it is less than likely, that current hypothyroidism was either first manifested during the Veteran's active service, or, was aggravated during the Veteran's active service, or, has been chronic and continuous since the Veteran's active service, or, is a result of the Veteran's active service or any incident thereof, or, is a result of a service-connected disability?  
      (c) If the Veteran did not incur hypothyroidism is service or as a result of service, please discuss the nature, etiology, and onset of hypothyroidism.
      
In answering each question, the examiner must comment on the Veteran's lay statements as to onset, chronicity, and continuity of symptoms.  
      
The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge).  

8.  Thereafter, readjudicate the appeal.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


